Cuyahoga App. No. 79082. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. On February 6, 2002, this court consolidated this cause with Supreme Court case Nos. 2001-1786 and 2001-1955 for purposes of oral argument. On October 7, 2002, appellants/cross-appellees in case No. 2001-1786 filed a motion to extend time for oral argument scheduled for October 15, 2002. Upon consideration thereof,
IT IS ORDERED by the court that the time allotted for oral argument is extended to a combined total of 20 minutes per side.